98 S.E.2d 346 (1957)
246 N.C. 455
STATE
v.
Jessie Bell KILGORE.
No. 723.
Supreme Court of North Carolina.
June 7, 1957.
*347 Britt, Campbell & Britt, Lumberton, for defendant-appellant.
Atty. Gen. George B. Patton and Asst. Atty. Gen. Claude L. Love, for the State.
PER CURIAM.
Defendant claims entrapment as her defense. There is no evidence of entrapment. State v. Burnette, 242 N.C. 164, 87 S.E.2d 191. No defense can, on this record, be predicated thereon. Hence, if error exists in the charge with respect to defendant's claim of entrapment, the asserted error is not prejudicial.
The charge with respect to the failure of the defendant to testify substantially conforms to the statute. State v. Horne, 209 N.C. 725, 184 S.E. 470.
No error.